Case 8:19-cv-00772-VMC-JSS Document 15 Filed 04/22/19 Page 1 of 6 PageID 71




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

SAMANTHA RING,

                      Plaintiff,
v.                                                   Case No. 19-cv-00772-VMC-JSS

BOCA CIEGA YACHT CLUB, INC.,

                  Defendant.
__________________________________/

                                   CASE MANAGEMENT REPORT

       The Parties have agreed on the following dates and discovery plan pursuant to Fed. R.

Civ. P. 26(f) and Local Rule 3.05(c):


                        DEADLINE OR EVENT                                    AGREED DATE

Mandatory Initial Disclosures                                                    05/22/2019

Certificate of Interested Persons and Corporate Disclosure Statement              Completed
[Each party who has not previously filed must file immediately]
Motions to Add Parties or to Amend Pleadings                                     05/22/2019

Disclosure of Expert Reports                                                     10/23/2019

Discovery Deadline                                                               11/20/2019

Dispositive Motions, Daubert, and Markman Motions                                12/18/2019
Meeting In Person to Prepare Joint Final Pretrial Statement
[Court will set a date]
Joint Final Pretrial Statement (Including a Single Set of Jointly-Proposed       04/15/2020
Jury Instructions and Verdict Form, Witness Lists, Exhibit Lists with
Objections on Approved Form – all to be emailed in a Word document to
chambers at: chambers_flmd_covington@flmd.uscourts.gov.)
[Court will set a date]
All Other Motions Including Motions In Limine                                    03/04/2020
[Court requires 2 months before Trial term begins]
Case 8:19-cv-00772-VMC-JSS Document 15 Filed 04/22/19 Page 2 of 6 PageID 72




                         DEADLINE OR EVENT                                    AGREED DATE
 Final Pretrial Conference
 [Court will set a date]]
 Trial Term Begins                                                                    05/04/2020
 [Trial term must not be less than 5 months after dispositive motions
 deadline; district judge trial terms begins first Monday of each month]
 Estimated Length of Trial                                                                 3 Days
 Jury / Non-Jury                                                                             Jury
 Mediation Deadline:                                                                  01/29/2020

 Mediator:          Karl Brandes, Esq., Phelps Dunbar, LLP
 Address:          100 S. Ashley Drive, Suite 1900                            Karl Brandes, Esq.
                   Tampa, FL 33062
 Telephone:        (813) 472-7550
 All Parties Consent to Proceed Before Magistrate Judge                          No; unlikely to
                                                                                consent in future


I.     Preparation of the Case Management Report

       Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting was held by telephone on

Monday, April 22, 2019, and was attended by:

               Name                                          Counsel for (if applicable)
               Marcy LaHart                                  Plaintiff
               Denese Venza                                  Plaintiff
               Elisabeth Fontugne                            Defendant.

       Once the Parties have met and a case management report has been filed, discovery in this

case can commence.

II.    Pre-Discovery Initial Disclosures of Core Information

       Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures

        The Parties have agreed to exchange information described in Fed. R. Civ. P. 26(a)(1)(A)

– (D) by May 22, 2019.

                                                 2
Case 8:19-cv-00772-VMC-JSS Document 15 Filed 04/22/19 Page 3 of 6 PageID 73




III.    Electronic Discovery

        The Parties have discussed issues relating to disclosure or discovery of electronically

stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

        ___ No party anticipates the disclosure or discovery of ESI in this case;

        _X__ One or more of the Parties anticipate the disclosure or discovery of ESI in this case.

        The Parties discussed and agreed that production of ESI should be done in pdf which are

conveyed electronically via email, drop box, or zip file. Further ESI issues, if any, including but

not limited to metadata, production, and/or retrieval, etc., will addressed on an ad hoc basis.

        The Parties agree that a hearing is not needed at this time because they expect to be able

to promptly resolve these disputes without assistance of the Court.

IV.     Agreed Discovery Plan for Plaintiffs and Defendants

        A.      Certificate of Interested Persons and Corporate Disclosure Statement —

        All Parties have filed a Certificate of Interested Persons and Corporate Disclosure

Statement.

        B.      Discovery Not Filed —

        The Parties shall not file discovery materials with the Clerk except as provided in Local
Rule 3.03. The Court encourages the exchange of discovery requests electronically. See M.D.
Fla. R. 3.03 (e).
        C.      Limits on Discovery —

        Absent leave of Court, the Parties may take no more than ten depositions per side (not per

party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A); Local Rule 3.02(b). Absent


                                                 3
Case 8:19-cv-00772-VMC-JSS Document 15 Filed 04/22/19 Page 4 of 6 PageID 74




leave of Court, the Parties may serve no more than twenty-five interrogatories, including sub-

parts. Fed. R. Civ. P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the

Parties each deposition is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The

Parties may agree by stipulation on other limits on discovery. The Court will consider the

Parties’ agreed dates, deadlines, and other limits in entering the scheduling order. Fed. R. Civ. P.

29.

       The Parties further agree to comply with the Federal Rules of Civil Procedure and the

Middle District Local Rules regarding discovery and do not make any other agreements regarding

discovery.

       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

after the discovery deadline.

       E.      Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

Parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness.

       F.      Confidentiality Agreements —

       Whether documents filed in a case may be filed under seal is a separate issue from



                                                 4
Case 8:19-cv-00772-VMC-JSS Document 15 Filed 04/22/19 Page 5 of 6 PageID 75




whether the Parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal. The Court will permit the Parties to file

documents under seal only upon a finding of extraordinary circumstances and particularized

need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

under seal must file a motion to file under seal requesting such Court action, together with a

memorandum of law in support. The motion, whether granted or denied, will remain in the

public record.

       The Parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.        See Local Rule 4.15.   Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party

shall file a document under seal without first having obtained an order granting leave to file

under seal on a showing of particularized need.”

       G.        Other Matters Regarding Discovery —

       None at this time

V.     Settlement and Alternative Dispute Resolution.

       A.        Settlement —
       The Parties agree that settlement is unlikely at this juncture.
       The Parties are not likely to request a settlement conference before a United States
Magistrate Judge in the future.
       B.        Arbitration —

                                                   5
Case 8:19-cv-00772-VMC-JSS Document 15 Filed 04/22/19 Page 6 of 6 PageID 76




        The Parties do not agree to arbitration and are not likely to agree to arbitrate in the future.
        C.        Mediation —
        The Parties have agreed to Karl Brandes, Esq. of Phelps Dunbar, LLP to serve as
mediator in this case who is on the Court’s approved list of mediators.
        D.        Other Alternative Dispute Resolution —

        The Parties intend to pursue private mediation as an alternative dispute resolution
method.
        Jointly submitted this 22nd day of April, 2019.
BY:                                               BY:
MARCY I. LAHART, P.A.                             COLE, SCOTT & KISSANE, P.A.
207 SE Tuscawilla Road                            4301 West Boy Scout Boulevard, Suite 400
Micanopy, FL 32667                                Tampa, FL 33067
Telephone (352) 545-7001                          Telephone (813) 864-9324
Facsimile (888) 400-1464                          Facsimile (813) 286-2900
marcy@floridaanimallawyer.com                     Elisabeth.fontugne@csklegal.com

/s/Marcy I LaHart                                 /s/ Elisabeth Fontugne
Marcy I. LaHart, Esq.                             Elisabeth Fontugne, Esq.
Florida Bar No. 0967009                           Florida Bar No. 115954
                                                  Counsel for Defendant
and

VENZA LAW, PLLC
931 Village Blvd., #905-322
West Palm Beach, FL 33409
Phone (561) 596-6329
dvenza@venzalawpllc.com

/s/Denese Venza
Denese Venza, Esq.
Florida Bar No. 599220
Counsel for Plaintiff
                                     CERTIFICATE OF SERVICE

        I hereby certify that on April 22nd, 2019, I electronically filed the foregoing with the Clerk of
Court for United States District Court, Middle District of Florida, by using the CM/ECF system, which
will send a copy of the document and notice of electronic filing to all counsel of record.
                                                          BY: s/Denese Venza
                                                          Counsel for Plaintiffs




                                                     6
